DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76-79 and 81-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim76-79 and 81-85, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claims 87-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the introduction and preamble are missing from the claim method.  It is not clear if said printing method includes other steps prior to the rising steps as found in claim 87.  The printing method is missing appropriate steps rendering the claim unsearchable.  Appropriate action is requested. 

Claim Objections

Claims 87-91 are objected to because of the following informalities:  Claim 87 is incomplete rendering the claimed subject matter unsearchable.  The preamble is missing.  Appropriate correction is required.


Claim Rejections - 35 USC § 102/35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 71-73, and 83-86 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murakami et al (WO2014/157667, wherein US 10,202,455 is being used as the English language equivalent).
Murakami discloses a polymerizable composition contains a compound (A) having a carbon-carbon triple bond in a molecule and group chosen from isocyanate group and isothiocyanate group, and polythiol compound (B).  Said polymerizable composition used for manufacture of optical material for e.g. plastic eyeglass lens.
Said compound (A) is represented by following general formula (1); 
    PNG
    media_image1.png
    39
    131
    media_image1.png
    Greyscale
, wherein A1 represents an alkylene group of 1 to 4 carbon atoms which may be substituted or a phenylene group which may be substituted, n is an integer of 0 or 1, R1 represents an isocyanate group or an isothiocyanate group, and R2 represents a hydrogen atom, an alkyl group of 1 to 4 carbon atoms or a group represented by the following formula:  
    PNG
    media_image2.png
    112
    250
    media_image2.png
    Greyscale
, wherein A2 and R3 have the same meaning as A1 and R1, respectively, and may be the same as or different from these groups, * represents a coupling bond—see col. 4, lines 20-44.  The polythiol compound (B) is at least one selected from the group consisting of pentaerythritol tetrakis(3-mercaptopropionate), 4-mercaptomethyl-1,8-dimercapto-3,6-dithiaoctane, 5,7-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane, 4,7-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane, 4,8-dimercaptomethyl-1,11-dimercapto-3,6,9-trithiaundecane, 1,1,3,3-tetrakis(mercaptomethylthio)propane, 4,6-bis(mercaptomethylthio)-1,3-dithiane, 2-(2,2-bis(mercaptomethylthio)ethyl)-1,3-dithiethane, 1,1,2,2-tetrakis(mercaptomethylthio)ethane, and 3-mercaptomethyl-1,5-dimercapto-2,4-dithiapentane—see col. 3, lines 1-12.  
Per example 15:  Murakami set forth a polymerizable compound a composition comprising propargyl isothiocyanate as compound C1, a mixture of 1,1,3,3-tetrakis(mercaptomethylthio)propane, 4,6- bis(mercaptomethylthio)-1,3-dithiane and 2-(2,2-bis(mercaptomethylthio)ethyl)-1 ,3-dithiethane as compound C2, the peroxide "Perbutyl O".  It is deemed the peroxide reads on applicants’ claimed photoinitiator, since it is deemed to meet the definition of photoinitiator as instant disclosed in the specification—see page 35.  
The primary difference is Murakami does not expressly set forth a kit comprising the instantly claimed components; however, Murakami sets forth said compositions are useful for making eyeglass lens.  It would have been within the skill level of an ordinary artisan to supply the compositions as set forth by Murakami in a kit comprising instruction to individual and/or select ophthalmologist t for use in practices which offer tailor made/ready in hours to customers in absence of evidence to the contrary and/or unexpected results.  

Claim(s) 71-75 and 84-86 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liska et al (US2013/084543).
Liska sets forth curable composition for the preparation of biodegradable, biocompatible, cross-linked polymers. In one embodiment, the curable composition comprising (a) 60 wt. % to 95 wt. % of one or more vinyl ester monomers and/or vinyl carbonate monomers, wherein said one or more vinyl ester monomers and/or vinyl carbonate monomers are respectively selected from compounds of the general formulas (I) and (II) below: 
    PNG
    media_image3.png
    135
    245
    media_image3.png
    Greyscale
 as defined in [0037] to [0044]; (b) 0.1 to 40 wt. % of one or more multifunctional thiols; and 
(c) 0 to 10 wt. % of a biocompatible photo-polymerization initiator—see [0045] to [0046].  It is deemed component (a) the vinyl esters and/or vinyl carbonates correspond to applicants’ (C1) compound having at least on terminal alkylene functional group (vinyl ester or vinyl carbonate) and component (b) corresponds to applicants’ (C2) compound.  
	Said polythiols suitable for use in the present invention include multifunctional thiols represented by the following structures: 
    PNG
    media_image4.png
    238
    277
    media_image4.png
    Greyscale
, wherein other suitable thiols are found in section [0096]—see [0095].  Said polythiols are deemed to read on instant claimed formula (XIII) in claim 74, wherein Z is a hydrogen.  The photoinitiators are found in section [0069].  Per example 8, Liska sets forth various vinyl ester compounds in combination with a photoinitiator and various polythiol compounds.
	On primary difference is Laski does not set forth the use of at least one stabilizer selected from the claimed grouping; however, Liska sets forth in the overall teachings of the reference customary additives, such as stabilizers, inhibitors and colorants among other can be added to the composition.  Thus, as additives are obvious.
	Liska does not expressly set forth a kit comprising said compositions; however, Liska sets forth said composition can be used in dental applications, such as to fill extraction sockets; prevent or repair bone loss due to tooth extraction; repair jaw bone fractures; fill bone voids due to disease and trauma; stabilize an implant placed into an extraction socket and/or one placed into an edentulous jawbone to provide immediate function (e.g., chewing); provide ridge (of bone) augmentation; repair periodontal bone lesions; and provide esthetic gingiva reshaping and plumping.  Dental materials are generally supplied to dentist for mixture upon immediate use; therefore, it is deemed the overall teaching render claim 86 obvious to a skill artisan in absence of evidence to the contrary and/or unexpected results.  
	
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        




SMc